Exhibit 10.30

INDEMNIFICATION AGREEMENT

THIS AGREEMENT is made as of                     , 2009, by and among
[            ], a Delaware corporation (the “Company”) and [            ] (the
“Indemnitee”), a director of the Company.

RECITALS

WHEREAS, although the Certificate of Incorporation and the By-laws of the
Company provide for indemnification of the officers and directors of the Company
and the Indemnitee may also be entitled to indemnification pursuant to the
Delaware General Corporation Law (“DGCL”), the DGCL expressly contemplates that
contracts may be entered into between the Company and members of the Board of
Directors of the Company (the “Board”) with respect to indemnification of
directors; and

WHEREAS, the Indemnitee’s continued service to the Company substantially
benefits the Company; and

WHEREAS, the Board has determined that it is in the best interest of the Company
and that it is reasonably prudent and necessary for the Company contractually to
obligate itself to indemnify, and to advance expenses on behalf of, the
Indemnitee to the fullest extent permitted by applicable law in order to induce
him to serve or continue to serve the Company free from undue concern that he
will not be so indemnified or that any indemnification obligation will not be
met; and

WHEREAS, this Agreement is a supplement to and in furtherance of (a) the
Certificate and Bylaws of the Company, and (b) the certificate and bylaws or
partnership agreement, as the case may be, of any Enterprise (as defined below)
and any resolutions adopted pursuant thereto, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of the Indemnitee
thereunder; and

WHEREAS, the Indemnitee does not regard the protection available under the
Company’s or any other Enterprise’s certificate, bylaws and insurance as
adequate in the present circumstances, and may not be willing to serve as a
director of the Company without adequate protection, and the Company desires the
Indemnitee to serve in such capacity. The Indemnitee is willing to serve,
continue to serve and to take on additional service for or on behalf of the
Company and certain other Enterprises on the condition that he be so
indemnified;

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:



--------------------------------------------------------------------------------

1.    Services to the Company and Certain Other Enterprises. The Indemnitee will
serve or continue to serve as a director of the Company for so long as the
Indemnitee is duly elected or appointed or until the Indemnitee tenders his
resignation.

2.    Definitions. As used in this Agreement:

“Corporate Status” describes the status of a person who is or was a director,
trustee, general partner, managing member, officer, employee, agent or fiduciary
of the Company or of any other Enterprise.

“Disinterested Director” shall mean a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
the Indemnitee.

“Enterprise” shall mean (i) the Company and (ii) any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise which is an affiliate or wholly or partially owned
subsidiary of the Company and of which the Indemnitee is or was serving as a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary; and (iii) any other corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company.

“Expenses” shall include attorneys’ fees, retainers, court costs, transcript
costs, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding. Expenses shall include such fees and expenses, and costs
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent. Expenses,
however, shall not include amounts paid in settlement by the Indemnitee or the
amount of judgments or fines against the Indemnitee.

“Fines” shall mean any excise tax assessed with respect to any employee benefit
plan; references to “serving at the request of the Company” shall include any
service as a director, trustee, general partner, managing member, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, trustee, general partner, managing member, officer,
employee, agent or fiduciary with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner he reasonably believed to be in the best interests of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.

“Indemnitee” is defined in the preamble to this Agreement.



--------------------------------------------------------------------------------

“Proceeding” shall include any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Company or otherwise and whether
of a civil, criminal, administrative or investigative nature, including without
limitation any such proceeding pending as of the date of this Agreement, in
which the Indemnitee was, is or will be involved as a party or otherwise by
reason of the fact that the Indemnitee is or was a director of the Company, by
reason of any action taken by him or of any action on his part while acting as
director of the Company, or by reason of the fact that he is or was serving as a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary of any other Enterprise, in each case whether or not serving in such
capacity at the time any Expense, judgment, fine or amount paid in settlement is
incurred for which indemnification, reimbursement, or advancement of Expenses
can be provided under this Agreement.

“Independent Counsel” means, at any time, any law firm, or a member of a law
firm, that (a) is experienced in matters of corporation law and (b) is not, at
such time, or has not been in the five years prior to such time, retained to
represent: (i) the Company or the Indemnitee in any matter material to either
such party (other than with respect to matters concerning the Indemnitee under
this Agreement, or of other indemnities under similar indemnification
agreements), or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or the Indemnitee in an action to
determine the Indemnitee’s rights under this Agreement. The Company agrees to
pay the reasonable fees and expenses of the Independent Counsel referred to
above and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto and to be jointly and severally liable therefor.

3.    Indemnity in Third-Party Proceedings. The Company shall be liable to
indemnify the Indemnitee in accordance with the provisions of this Section 3 if
the Indemnitee is, or is threatened to be made, a party to or a participant (as
a witness or otherwise) in any Proceeding, other than a Proceeding by or in the
right of the Company to procure a judgment in its favor. Pursuant to this
Section 3, the Indemnitee shall be indemnified against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by the
Indemnitee or on his behalf in connection with such Proceeding or any claim,
issue or matter therein, if the Indemnitee acted in good faith and in a manner
he reasonably believed to be in or not opposed to the best interests of the
Company and, in the case of a criminal Proceeding, had no reasonable cause to
believe that his conduct was unlawful.

4.    Indemnity in Proceedings by or in the Right of the Company. The Company
shall be liable to indemnify the Indemnitee in accordance with the provisions of
this Section 4 if the Indemnitee is, or is threatened to be made, a party to or
a participant (as a witness or otherwise) in any Proceeding by or in the right
of the Company to procure a judgment in its favor. Pursuant to this Section 4,
the Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection with such Proceeding (or any
claim, issue or matter therein) if the Indemnitee acted in good faith and in a
manner he reasonably

 

-3-



--------------------------------------------------------------------------------

believed to be in or not opposed to the best interests of the Company. No
indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which the Indemnitee shall have been finally
adjudged by a court of competent jurisdiction to be liable to the Company,
unless and only to the extent that any court in which the Proceeding was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, the Indemnitee is fairly and
reasonably entitled to indemnification.

5.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
extent that the Indemnitee is a party to (or a participant in) and is
successful, on the merits or otherwise, in any Proceeding or in defense of any
claim, issue or matter therein, in whole or in part, the Company shall be liable
to indemnify the Indemnitee against all Expenses actually and reasonably
incurred by him in connection therewith. If the Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall be liable to indemnify Indemnitee against all Expenses
actually and reasonably incurred by him or on his behalf in connection with each
successfully resolved claim, issue or matter. If the Indemnitee is not wholly
successful in such Proceeding, the Company also shall be liable to indemnify the
Indemnitee against all Expenses reasonably incurred in connection with any
claim, issue or matter that is related to any claim, issue, or matter on which
the Indemnitee was successful. For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

6.    Indemnification For Other Fees and Expenses.

(a)    Notwithstanding any other provision of this Agreement, to the extent that
the Indemnitee is, by reason of his Corporate Status, a witness in any
Proceeding to which the Indemnitee is not a party, the Company shall be liable
to indemnify Indemnitee against all Expenses actually and reasonably incurred by
him or on his behalf in connection therewith.

(b)    Notwithstanding any other provision of this Agreement, the Company shall
be liable to indemnify Indemnitee against all Expenses actually and reasonably
incurred by or on behalf of the Indemnitee in taking any action to enforce any
provision of this Agreement, including all Expenses incurred in bringing a
claim, counterclaim or cross claim in a legal proceeding, arbitration or
otherwise to enforce this Agreement or any provision of this Agreement.

7.    Additional Indemnification

(a)    Notwithstanding any limitation in Sections 3, 4, or 5, the Company shall
be liable to indemnify the Indemnitee to the fullest extent permitted by law if
Indemnitee is a party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with the
Proceeding. No indemnity shall be made under this Section 7(a) on account of the

 

-4-



--------------------------------------------------------------------------------

Indemnitee’s conduct which has been adjudicated to constitute a breach of the
Indemnitee’s duty of loyalty to the Company or its shareholders or to constitute
an act or omission not in good faith or involving intentional misconduct or a
knowing violation of the law.

(b)    Notwithstanding any limitation in Sections 3, 4, 5 or 7(a), the Company
shall be liable to indemnify Indemnitee to the fullest extent permitted by law
if Indemnitee is a party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with the
Proceeding.

(c)    For purposes of Sections 7(a) and 7(b), the meaning of the phrase “to the
fullest extent permitted by law” shall include, but not be limited to:

(1)    to the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL; and

(2)    to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

8.    Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity payment in
connection with any claim made against the Indemnitee:

(a)    for which payment has actually been received by or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount actually received under any insurance
policy or other indemnity provision; or

(b)    for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934 or similar provisions of
state statutory law or common law; provided however, that notwithstanding any
limitation on the Company’s obligation to provide indemnification set forth in
this Section 8(b) or elsewhere, Indemnitee shall be entitled to receive
advancement of Expenses hereunder with respect to any such Claim unless and
until a court having jurisdiction over the Claim shall have made a final
judicial determination (as to which all rights of appeal therefrom have been
exhausted or lapsed) that Indemnitee has violated said statute.

9.    Advancement of Expenses; Defense of Claim.

(a)    Notwithstanding any provision of this Agreement to the contrary, the
Company shall be obligated to advance any and all Expenses incurred by the
Indemnitee in connection with any Proceeding within 30 days after the receipt by
the Company of a statement or statements requesting such advances from time to
time, whether prior to or after final disposition of any Proceeding. Such
advances (i) shall be unsecured and interest free; (ii) shall

 

-5-



--------------------------------------------------------------------------------

be made without regard to the Indemnitee’s ability to repay the advances and
without regard to the Indemnitee’s ultimate entitlement to indemnification under
the other provisions of this Agreement; and (iii) shall include any and all
reasonable Expenses incurred pursuing an action to enforce this right of
advancement, including Expenses incurred preparing and forwarding statements to
the Company to support the advances claimed. The Indemnitee shall qualify for
advancement of Expenses solely upon the execution and delivery to the Company of
an unsecured, unbonded written undertaking providing that the Indemnitee
undertakes to repay the advance to the extent and only to the extent that it is
ultimately determined that the Indemnitee is not entitled to be indemnified by
the Company.

(b)    The Company will be entitled to participate reasonably in the Proceeding
at its own expense.

10.    Procedure for Notification and Request for Indemnification.

(a)    To obtain advancement and/or indemnification under this Agreement, the
Indemnitee shall, not later than sixty (60) days after receipt by the Indemnitee
of notice of the commencement of any Proceeding, except for Proceedings pending
as of the date of this Agreement, submit to the Company written notification of
the Proceeding, together with any written undertaken required by Section 9(a)
above; with regard to Proceedings as of the date of this Agreement, Indemnitee
shall submit to the Company written notification not later than sixty (60) days
after the date of this Agreement. The omission to notify the Company will
relieve the Company of its indemnification obligations under this Agreement only
to the extent the Company can establish that such omission to notify resulted in
actual prejudice to it, and the omission to notify the Company will, in any
event, not relieve the Company from any liability which it may have to indemnify
the Indemnitee otherwise than under this Agreement. The Secretary of the Company
shall, promptly upon receipt of notification from the Indemnitee pursuant to
this Section 10(a), advise the Board in writing that the Indemnitee has provided
such notification.

(b)    In order to obtain indemnification under this Agreement, the Indemnitee
shall, at any time chosen by the Indemnitee in Indemnitee’s sole discretion,
following notification by the Indemnitee of the commencement of any Proceeding
pursuant to Section 10(a) of this Agreement and consistent with the time period
for the duration of this Agreement as set forth in Section 15 of this Agreement,
submit to the Company a written request for indemnification pursuant to this
Section 10(b), including therein or therewith such documentation and information
as is reasonably available to the Indemnitee and is reasonably necessary to
determine whether and to what extent the Indemnitee is entitled to
indemnification. No determination of the Indemnitee’s entitlement to
indemnification shall be made until such written request for a determination is
submitted to the Company pursuant to this Section 10(b). The failure to submit a
written request to the Company will relieve the Company of its indemnification
obligations under this Agreement only to the extent the Company can establish
that such failure to make a written request resulted in actual prejudice to it,
and the failure to make a written request will not relieve the Company from any
liability which it may have to indemnify the Indemnitee otherwise than under
this Agreement. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that the
Indemnitee has requested indemnification. Upon submission of a written request
for

 

-6-



--------------------------------------------------------------------------------

indemnification by the Indemnitee pursuant to this Section 10(b), the
Indemnitee’s entitlement to indemnification shall be determined according to
Section 11 of this Agreement.

11.    Procedure Upon Application for Indemnification.

(a)    Upon receipt of the Indemnitee’s written request for indemnification
pursuant to Section 10(b), a determination with respect thereto shall be made in
the specific case: (i) by the Disinterested Directors, even though less than a
quorum, so long as the Indemnitee does not request that such determination be
made by Independent Counsel; or (ii) if so requested by the Indemnitee, in his
sole discretion, by Independent Counsel in a written opinion to the Board, a
copy of which shall be delivered to the Indemnitee; and if it is so determined
that the Indemnitee is entitled to indemnification, payment to the Indemnitee
shall be made within ten (10) days after such determination. The Indemnitee
shall reasonably cooperate with the person, persons or entity making such
determination with respect to the Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to the Indemnitee
and reasonably necessary to such determination. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by the Indemnitee in so cooperating
with the Disinterested Directors or Independent Counsel, as the case may be,
making such determination shall be advanced and borne by the Company
(irrespective of the determination as to the Indemnitee’s entitlement to
indemnification) and the Company is liable to indemnify and hold the Indemnitee
harmless therefrom.

(b)    In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 11(a) hereof, the Independent
Counsel shall be selected as provided in this Section 11(b). The Independent
Counsel shall be selected by the Indemnitee (unless the Indemnitee shall request
that such selection by made by the Board, in which event the Board shall make
such selection on behalf of the Company, subject to the remaining provisions of
this Section 11(b)), and the Indemnitee or the Company, as the case may be,
shall give written notice to the other, advising it or him of the identity of
the Independent Counsel so selected. The Company or the Indemnitee, as the case
may be, may, within 10 days after such written notice of selection shall have
been received, deliver to the Indemnitee or the Company, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If a written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court of competent
jurisdiction has determined that such objection is without merit. If, within 20
days after submission by the Indemnitee of a written request for indemnification
pursuant to Section 10(b) hereof, no Independent Counsel shall have been
selected and not objected to, either the Company or the Indemnitee may petition
a court of competent jurisdiction for resolution of any objection which shall
have been made by the Company or the Indemnitee to the other’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the Court or by such other person as the Court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel

 

-7-



--------------------------------------------------------------------------------

under Section 11(a) hereof. Upon the due commencement of any judicial proceeding
or arbitration pursuant to Section 13(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

12.    Presumptions and Effect of Certain Proceedings.

(a)    In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that the Indemnitee is entitled to indemnification under this Agreement
if the Indemnitee has submitted a notice and a request for indemnification in
accordance with Section 10 of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making by
any person, persons or entity of any determination contrary to that presumption.
Neither the failure of the Company (including by the Board) or of Independent
Counsel to have made a determination prior to the commencement of any judicial
proceeding or arbitration pursuant to this Agreement that indemnification is
proper in the circumstances because the Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Company (including by
the Board) or by Independent Counsel that the Indemnitee has not met such
applicable standard of conduct, shall be admissible in evidence against the
Indemnitee or otherwise referred to in any such judicial proceeding or
arbitration for any purpose (including without limitation to rebut the
presumption in favor of indemnification) or create a presumption that the
Indemnitee has not met the applicable standard of conduct.

(b)    If the person, persons or entity empowered or selected under Section 11
of this Agreement to determine whether the Indemnitee is entitled to
indemnification shall not have made a determination within sixty (60) days after
receipt by the Company of the Indemnitee’s written request for indemnification
pursuant to Section 10(b) of this Agreement, the requisite determination of
entitlement to indemnification shall be deemed to have been made and the
Indemnitee shall be entitled to such indemnification, absent (i) a misstatement
by the Indemnitee of a material fact, or an omission of a material fact
necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided, however, that such 60-day period
may be extended for a reasonable time, not to exceed an additional thirty
(30) days, if the Independent Counsel making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto.

(c)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of the Indemnitee to
indemnification or create a presumption that the Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that the Indemnitee had reasonable cause to believe that his conduct was
unlawful.

(d)    Reliance as Safe Harbor. For purposes of any determination of good faith,
the Indemnitee shall be deemed to have acted in good faith if the Indemnitee’s
action or failure

 

-8-



--------------------------------------------------------------------------------

to act is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to the Indemnitee by the
officers of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise or on information or records given or reports
made to the Enterprise by an independent certified public accountant or by an
appraiser or other expert selected by the Enterprise. The provisions of this
Section 12(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed or found to have met
the applicable standard of conduct set forth in this Agreement.

(e)    Actions of Others. The knowledge and/or actions, or failure to act, of
any other director, partner, managing member, officer, agent, employee or
trustee of the Enterprise shall not be imputed to the Indemnitee for purposes of
determining his right to indemnification under this Agreement.

13.    Remedies of the Indemnitee.

(a)    In the event that (i) a determination is made pursuant to Section 11 of
this Agreement that the Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 9
of this Agreement, (iii) payment of indemnification is not made pursuant to
Section 5, 6, 7 or the last sentence of Section 11(a) of this Agreement within
ten (10) days after receipt by the Company of a written request therefor, or
(iv) payment of indemnification pursuant to Section 3 or 4 of this Agreement is
not made within ten (10) days after a determination has been made that the
Indemnitee is entitled to indemnification, or (v) the Indemnitee determines in
its sole discretion that such action is appropriate or desirable, the Indemnitee
shall be entitled to seek an adjudication by a court of competent jurisdiction
as to his entitlement to such indemnification or advancement of Expenses.
Alternatively, the Indemnitee, at his option, may seek an award in arbitration
to be conducted by a single arbitrator pursuant to the Commercial Arbitration
Rules of the American Arbitration Association. The Company shall not oppose the
Indemnitee’s right to seek any such adjudication or award in arbitration.

(b)    In the event that a determination shall have been made pursuant to
Section 11(a) of this Agreement that the Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration, commenced pursuant to
this Section 13, shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and the Indemnitee shall not be prejudiced by reason
of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 13, the Company shall have the burden of
proving the Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be, and the Company may not refer to or introduce into
evidence any determination pursuant to Section 11(a) adverse to the Indemnitee
for purposes of satisfying the Company’s burden of proof or for any other
purpose. In any judicial proceeding or arbitration commenced pursuant to this
Section 13, in the event that the person, persons or entity empowered or
selected under Section 11 of this Agreement to determine whether the Indemnitee
is entitled to indemnification has not made such a determination within the time
period provided for under Section 12(b) of this Agreement, the Company shall
stipulate and may not contest that the Indemnitee acted in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best

 

-9-



--------------------------------------------------------------------------------

interests of the Company, and, with respect to any criminal action or
Proceeding, had no reasonable cause to believe his conduct was unlawful.

(c)    If a determination shall have been made pursuant to Section 11(a) of this
Agreement that the Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 13, absent (i) a misstatement by the
Indemnitee of a material fact, or an omission of a material fact necessary to
make the Indemnitee’s statement not materially misleading, in connection with
the request for indemnification, or (ii) a prohibition of such indemnification
under applicable law.

(d)    In the event that the Indemnitee is a party to a judicial proceeding or
arbitration pursuant to this Section 13 concerning his rights under, or to
recover damages for breach of, this Agreement, the Indemnitee shall be entitled
to recover from the Company, and shall be indemnified by the Company against,
any and all Expenses actually and reasonably incurred by him in such judicial
adjudication or arbitration. If it shall be determined in said judicial
adjudication or arbitration that the Indemnitee is entitled to receive part but
not all of the indemnification or advancement of Expenses sought, the Indemnitee
shall be entitled to recover from the Company (who shall be liable therefor),
and shall be indemnified by the Company against, any and all Expenses reasonably
incurred by the Indemnitee in connection with such judicial adjudication or
arbitration.

(e)    The Company shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Section 13 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement. The Company shall be liable to
indemnify the Indemnitee against any and all Expenses and, if requested by the
Indemnitee, shall (within ten (10) days after receipt by the Company of a
written request therefore) advance such Expenses to the Indemnitee that are
incurred by Indemnitee in connection with any judicial adjudication or
arbitration involving the Indemnitee for indemnification or advancement of
Expenses from the Company under this Agreement or under any directors’ and
officers’ liability insurance policies maintained by the Company, regardless of
whether the Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be.

14.    Non-exclusivity; Survival of Rights; Insurance.

(a)    The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which the Indemnitee may at any time be entitled under applicable law, the
Company’s or any other Enterprise’s Articles of Incorporation, the Company’s or
any other Enterprise’s Bylaws, any agreement, a vote of stockholders or a
resolution of directors, or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
the Indemnitee under this Agreement in respect to any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal. To the extent that a change in Delaware law, whether by statute or
judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the

 

-10-



--------------------------------------------------------------------------------

Company’s or any other Enterprise’s Bylaws and this Agreement, it is the intent
of the parties hereto that the Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.

(b)    To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, partners, managing members,
officers, employees, agents or trustees of the Company or of any other
Enterprise, the Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, partner, managing member, officer, employee,
agent or trustee under such policy or policies. If, at the time of the receipt
of a notice of a claim pursuant to Section 10(a) hereof, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
Proceeding in accordance with the terms of such policies.

(c)    The Company shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable (or for which advancement is provided
hereunder) hereunder if and only to the extent that the Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise.

(d)    The Company’s obligation hereunder to indemnify, or advance Expenses to,
the Indemnitee who was, is or will be serving as a director, partner, managing
member, officer, employee, agent or trustee of any other Enterprise shall be
reduced by any amount the Indemnitee has actually received as indemnification or
advancement of Expenses from such other Enterprise.

15.    Duration of Agreement. This Agreement shall continue until and terminate
upon the later of: (a) 10 years after the date that the Indemnitee shall have
ceased to serve as a director of the Company or as a director, partner, managing
member, officer, employee, agent or trustee of any other Enterprise; or (b) 1
year after the final termination (i) of any Proceeding (including any rights of
appeal) then pending in respect of which the Indemnitee requests indemnification
or advancement of Expenses hereunder and (ii) of any judicial proceeding or
arbitration pursuant to Section 13 of this Agreement (including any rights of
appeal) involving the Indemnitee. This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of the
Indemnitee and his heirs, executors and administrators.

16.    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be

 

-11-



--------------------------------------------------------------------------------

affected or impaired thereby and shall remain enforceable to the fullest extent
permitted by law; (b) such provision or provisions shall be deemed reformed to
the extent necessary to conform to applicable law and to give the maximum effect
to the intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

17.    Enforcement.

(a)    The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
the Indemnitee to continue to serve as a director of the Company, and the
Company acknowledges that the Indemnitee is relying upon this Agreement in
serving as a director of the Company.

(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

18.    Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a wavier of any other provisions of this Agreement nor shall any
waiver constitute a continuing waiver.

19.    Notice by the Indemnitee. The Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of the Indemnitee to so notify the Company shall
not relieve the Company of any obligation which it may have to the Indemnitee
under this Agreement or otherwise.

20.    Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) if delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

(a)    If to the Indemnitee, at the address indicated on the signature page of
this Agreement, or such other address as the Indemnitee shall provide in writing
to the Company,

 

with a copy to:

     [                                         ], Esq.      Ropes & Gray LLP
     One International Place      Boston, MA 02110-2624

(b)    If to the Company to:

 

     [Address]

 

-12-



--------------------------------------------------------------------------------

or to any other address as may have been furnished to the Indemnitee in writing
by the Company.

21.    Contribution. To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to the
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying the
Indemnitee, shall contribute to the amount incurred by the Indemnitee, whether
for judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion in order to reflect
(i) the relative benefits received by the Company and the Indemnitee as a result
of the event(s) and/or transaction(s) giving cause to such Proceeding; and/or
(ii) the relative fault of the Company (and its directors, officer, employees
and agents) and the Indemnitee in connection with such event(s) and/or
transaction(s).

22.    Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by the
Indemnitee pursuant to Section 13(a) of this Agreement, the Company and the
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) appoint, to the extent such party is
not a resident of the State of Delaware, irrevocably [RL&F Service Corp., One
Rodney Square, 10th Floor, 10th and King Streets, Wilmington, Delaware 19801] as
its agent in the State of Delaware as such party’s agent for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
the State of Delaware, (iv) waive any objection to the laying of venue of any
such action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.

23.    Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

24.    Miscellaneous. Use of the masculine pronoun shall been deemed to include
usage of the feminine pronoun where appropriate. The headings of the paragraphs
of this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

[remainder of page intentionally left blank]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

Company:

  [                                          ]    
By:                                                                      
               Name:     Title:  

Indemnitee:

                                                                         
                     Name: [                                         ]  

 

[Signature Page to Indemnification Agreement]